                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                     AT FRANKFORT


AMBER HORTON,                                          CIVIL ACTION NO. 3: 19-92-KKC
         Plaintiff,

V.                                                                 JUDGMENT

JESSIE KOLB, et al.,
         Defendants.


                                         *** *** *** ***

          Consistent with the Memorandum Opinion and Order entered this date and pursuant to

Rule 58 of the Federal Rules of Civil Procedure, it is ORDERED and ADJUDGED as follows:

          1.      The plaintiff’s complaint [R. 1] is DISMISSED, without prejudice.

          2.      This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

          Entered: December 20, 2019.




                                                 1
